 

Exhibit 10.15

 

LOGO [g72496img001.jpg]   

LEASE AGREEMENT

FOR NON-RESIDENTIAL PREMISES No. 5010004

   Page 1(4)        

 

The undersigned have this day entered into the following Lease Agreement   An X
in a box means that the text following thereafter applies

 

Landlord   AB Skutkrossen & Co KB           National ID/company registration no.
                916402-2270 Tenant   Flir Systems AB           National
ID/company registration no.                 556256-6579 Premises Address, etc  
Municipality:   Property designation           Danderyd   Skruven 1            

Street:

Rinkebyvágen 19

      Floor/building   Apartment no.          

 

________

  ___________________________     Billing address                 Box 3, 182 11
DANDERYD             Condition and use of premises   Unless otherwise stated,
the premises and appurtenant storage areas are let in their existing condition
for use as:         App. 1

Size and extent of premises  

Retail space

 

Office space

     

Storage space

 

Other space

      

floor

  

Sq. m.

 

floor

  

Sq. m.

 

floor

  

Sq. m.

 

floor

  

Sq. m.

 

floor

  

Sq. m.

         _______    _______   _______    _______   _______    _______   _______
   _______   _______    _______     

   

The designated areas

       

¨   have

 

x  have not

  been measured jointly prior to the execution of the Agreement     Should the
area shown in the Agreement deviate from that actually measured, this does not
entitle the Tenant to any repayment of rent nor entitle the Landlord to any
increased rent   Appendix                         1, 6, 7, 8    

x  The extent of the leased premises is marked on appended plan(s)

   

x  access for cars loading/ unloading

 

x  place for sign

 

¨   place for display cabinet/ vending machine

 

x  parking space(s) for 141 car(s)

 

¨   garage space(s) for 41 car(s)

 

¨   

Furnishings/ Fixtures/ Fittings   The premises are let:               Appendix  
                    __________    

x  without furnishings/fixtures/fittings specific to the Tenants use of the
premises

 

¨   with furnishings/fixtures/fittings specific to the Tenants use of the
premises according to appendix

    Unless otherwise agreed upon, at the termination of the tenancy, the Tenant
shall remove all property belonging to him and surrender the premises in
acceptable condition.     The parties agree to carry out a joint inspection of
the premises not later than the last day of the tenancy. If, as a result of the
Tenant’s actions – carried out with or without the Landlord’s consent – the
premises upon surrender should contain material, which it had not previously
been agreed that the Landlord should be responsible for, the Tenant shall remove
such material or pay the Landlord’s expenses in so doing, including but not
limited to, transportation costs, waste disposal taxes and storage charges.
Telephone lines  

x  The Tenant shall pay for the installation of the necessary telephone lines
from a connection point designated by the service provider to those points in
the premises chosen by the Tenant in consultation with the Landlord.

   

¨   The Landlord shall pay for the corresponding installation of lines to the
premises. The installation of the lines inside the premises shall be carried out
by the Tenant in consultation with the Landlord; the cost, however, to be borne
by the Tenant.

Data

communication lines

 

x  The Tenant shall pay for the installation of the necessary data communication
lines from a connection point designated by the service provider to those points
in the premises chosen by the Tenant in consultation with the Landlord.

   

¨   The Landlord shall pay for corresponding installation of lines to the
premises. The installation of lines inside the premises shall be carried out by
the Tenant in consultation with the Landlord; the cost, however, to be borne by
the Tenant.

Term of lease  

Commencing

 

Up to and including

   

2005-10-01

 

2012-09-30

Termination/

Extensions

 

Notice of termination of this Agreement must be given in writing at least 12
months prior to the expiry of this Agreement.

 

In the absence thereof, this Agreement is extended by a term of 3 years at a
time.

Heating and hot water   Requisite heating of the premises is provided by  

x  the Landlord

     

¨   the Tenant

  Hot water is provided  

x  throughout the year

 

¨   not provided

 

¨   

       

 

Notice

 

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

 

In addition, see Instructions prepared by the organizations.

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels– and Restaurants
Association (SHR). Copying prohibited.   

Initial

  

Initial

Notice: This is a translation into English of form no. 12B.           License
number: 2065-3358-7598-47. Ver nr: 6.01. Registered to: Byggplanering
fastighetsteknik.          

 



--------------------------------------------------------------------------------

    

LEASE AGREEMENT

FOR NON-RESIDENTIAL PREMSIES NO. 5010004

   Page 2(4)        

 

The undersigned have this day entered into the following Lease Agreement    An X
in a box means that the text following thereafter applies

 

Rent   

SEK

see Appendix

   Per annum comprising   

¨   total rent

  

x   rent excluding supplements marked below

   

Index

clause

  

x   Changes to the above-stated rent shall be effected pursuant to the appended
index clause

  

Appendix

2

   

Heating and

hot water costs

  

x   Fuel/heating supplement payable in accordance with appended clause

  

Appendix

1

   

Water and

sewerage costs

  

x   Water and sewerage supplement payable in accordance with appended clause

  

Appendix

1

   

Cooling

Ventilation

  

x   Costs for the operation of special cooling and ventilation appliances shall
be reimbursed in accordance with appended clause

  

Appendix

1

    Electricity   

¨   included in rent

  

¨   Tenant has own contract with the provider

   App 1    

Cleaning of

stairwell

  

¨   included in rent

  

x   arranged for and paid for by the Tenant

                  

Refuse and

waste removal

   Insofar as the Landlord is responsible for the provision of storage space for
refuse/waste, and arranging for the removal of such refuse/waste, it is the
Tenant’s responsibility to sort and deposit refuse/waste in the appropriate
containers as directed, in their designated place, as well as without recompense
contribute towards further and/or additional sorting, as directed by the
Landlord.          Refuse and waste removal         

¨   included in rent

        

x   Arranged for and paid for by the Tenant (the Landlord however shall provide
the necessary refuse/waste containers and the requisite storage space for such)

        

¨   included in rent with respect to the types of refuse/waste indicated below.
The Tenant shall be responsible for, and pay for the costs of, collection,
sorting, storage and transportation of the categories of refuse/waste not
indicated below which are to be found on the Tenants premises.

        

¨   household waste

  

¨   fluorescent tubes

  

¨   hard plastic packaging

        

¨   heavy refuse

  

¨   metal packaging

  

¨   Hazardous waste pursuant to the Hazardous Waste Ordinance (1996:971)

        

¨   compostable waste

  

¨   clear glass containers

  

¨                                                            

        

¨   newspapers

  

¨   coloured glass containers

  

¨                                                            

        

¨   batteries

  

¨   cardboard packaging

  

¨                                                            

   

Snow clearance

and gritting

  

x   included in rent

  

¨   to be arranged for and paid for by the Tenant

        ¨ as per appendix    Appendix     Property taxes   

¨   included in rent

  

x   reimbursement payable as per special agreement

            

Appendix

1

Unforeseen costs   

Where, following the execution of this Agreement, unforeseen increases in costs
arise in relation to the property as a consequence of:

 

a)  the introduction of, or increases in taxes, charges or duties levied
specifically on the property as a result of decisions taken by Parliament,
Government, municipalities, or other relevant authorities;

 

b)  general rebuilding measures or suchlike in respect of the property which do
not relate solely to the premises and which the Landlord is obliged to execute
as a result of decisions of the Parliament, Government, municipalities, or other
relevant authorities;

 

The Tenant shall, commencing at the time of the cost increase, reimburse the
Landlord in relation to that proportion of the total annual increase in costs
for the property represented by the premises.

 

The proportion represented by the premises is 57,04 per cent. Where the
proportion has not been indicated, it shall be comprised of that proportion of
the total rents for premises (excluding any value-added tax) represented by the
Tenant’s rent (excluding any value-added tax) at the time of the increase in
costs. In respect of unlet premises, the market rent for the premises shall be
estimated.

 

‘Taxes’ in accordance with a) above does not refer to value-added tax and
property tax to the extent that reimbursement in respect of this is paid as per
agreement. ‘Unforeseen cost’ means such costs as were not decided upon by the
authorities as set forth in sections a) and b) at the inception of the
Agreement. Reimbursement shall be paid in the same manner as set forth below for
rental payments.

 

Notice

 

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

 

In addition, see Instructions prepared by the organizations.

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels– and Restaurants
Association (SHR). Copying prohibited.

Notice: This is a translation into English of form no. 12B.

License number: 2065-3358-7598-47. Ver nr: 6.01. Registered to: Byggplanering
fastighetsteknik.

  

Initial

  

Initial

         

 



--------------------------------------------------------------------------------

     LEASE AGREEMENT    Page 3(4)      FOR NON-RESIDENTIAL PREMISES No. 5010004
    

 

The undersigned have this day entered into the following Lease Agreement    An X
in a box means that the text following thereafter applies

 

Value-added tax (VAT)  

x   The property owner/Landlord is liable to pay value-added tax for the letting
of the premises. In addition to rent, the Tenant shall on each occasion pay the
VAT currently applicable.

 

¨   Where, following a decision by the Tax Authorities, the property
owner/Landlord becomes liable to pay VAT for the letting of the premises, the
Tenant shall on each occasion in addition to the rent pay the VAT currently
applicable.

 

The VAT paid together with rent shall be calculated on the stated rental amount
and where applicable on supplemental charges and other reimbursements paid in
accordance with the Agreement, pursuant to the rules applicable at the time in
respect of VAT payable on rent.

 

Where the Landlord becomes liable to pay VAT pursuant to the provisions of the
Value Added Tax Act as a consequence of the Tenant’s independent actions, such
as a subletting of the premises (including subletting to its own company) or
assignment, the Tenant shall reimburse the Landlord in full. In addition, the
Tenant shall reimburse the Landlord in respect of the increased costs arising as
a consequence of the Landlord’s loss of the entitlement to deduct VAT on
operating expenses incurred as a consequence of the Tenant’s actions.

Payment of rent   The rent shall be paid in advance without prior demand, not
later than the last working day prior to the commencement of   Postal giro no.  
Bank giro no.    

¨   each calendar month

 

x   each quarter

 

by direct transfer to either of

following accounts

      181-5075 Interest, Payment reminders   Upon delay in the payment of rent,
the Tenant shall pay interest in accordance with the Interest Act as well as
compensation for written payment reminders in accordance with the Debt Recovery
Act, etc. Compensation for payment reminders shall on each occasion be paid in
an amount currently applicable pursuant to the Debt Recovery Ordinance, etc.

Maintenance, etc.  

¨   The Landlord shall carry out and bear the cost of necessary maintenance of
the premises and furnishings/fittings/ fixtures supplied by him.

  

However, the Tenant shall be responsible for

 

   Appendix    

¨   The Tenant shall carry out and bear the cost of necessary maintenance of the
surface of floors, walls and ceiling, as well as of
furnishings/fittings/fixtures provided by the Landlord.

   In addition, the Tenant’s maintenance obligations includes    Appendix    

Where the Tenant does not fulfil his maintenance obligations and does not within
a reasonable time carry out rectification works following a written demand, then
the Landlord shall be entitled to fulfil these obligations at the Tenant’s
expense.

   

x   The allocation of the maintenance obligations is set forth as per separate
appendix.

  

Appendix

3

Management and operation  

Unless otherwise agreed, the Landlord shall, where applicable, manage, operate,
and maintain the public and common areas.

 

The Tenant shall not be entitled, without the Landlord’s written consent, to
carry out any fitting out and/or installation or alteration works within the
premises or otherwise within the property, which directly effects the structural
components of the building or installations important to the functioning of the
property, such as water and sewerage, electricity, ventilation systems, etc.,
which are the property of the Landlord.

 

Sprinkler heads and ventilation equipment may not be covered by any
fixtures/fittings by the Tenant in such a manner as to reduce the functioning of
such equipment. In conjunction with the performance of fitting out works, the
Tenant shall ensure that the functioning of radiators and other heating
equipment is maintained in all significant respects.

Inspections   Where any defects and/or deficiencies are found subsequent to an
inspection by a relevant authority, in the electrical and sprinkler equipment
which is the property of the Tenant, the Tenant shall, at his own cost and
within the period prescribed by the relevant authority, carry out any measures
required. Where the Tenant has not rectified the defects and/or deficiencies
within the stated time, the Landlord shall be entitled, at the Tenant’s expense,
to carry out such measures as are required by the relevant authority. Access to
certain spaces   The Tenant shall keep areas to which the maintenance personnel
and personnel from the energy utilities, water and sewerage utilities, the
telephone company, and any like organization must have access to, easily
accessible by keeping such areas free of cupboards, crates, goods, or any other
obstruction. Building material specifications   Whether, pursuant to the
provisions of this Agreement or otherwise, the Tenant performs maintenance,
improvement, or alteration works in respect of the premises, the Tenant shall
provide the Landlord, in good time prior to the execution of such work, with
specifications of the building materials – to the extent such have been prepared
– for the products and materials to be used on the premises. Planning and
Building Code (PBL) fines   Where the Tenant undertakes alterations to the
premises without the requisite construction permit and, as a consequence thereof
the Landlord is compelled to pay construction fines or supplemental fees
pursuant to the rules set forth in the Planning and Building Code (PBL), the
Tenant shall reimburse the Landlord in respect of this. Reduction of rent   The
Tenant shall not be entitled to a reduction in rent for the period during which
the Landlord allows work to be carried out in order to place the premises in the
agreed condition, or other works specifically set forth in the Agreement.

   

¨   The Tenant’s right to a reduction in rent during the Landlord’s performance
of customary maintenance of the leased premises or the property shall be
governed by a separate appendix.

  

Appendix

Requirement Imposed by relevant authorities, etc  

¨   The Landlord

 

x   The Tenant

  shall be solely responsible for, and bear the cost of, undertaking measures
which may be required for the intended use of the premises by insurance
companies, building authorities, environmental or health authorities, fire
departments, or other relevant authorities after the date of taking possession.
The Tenant shall consult with the Landlord prior to undertaking any such
measures.

 

Notice

 

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

 

In addition, see Instructions prepared by the organisations.

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and Swedish Hotels – and Restaurants Association
(SHR). Copying prohibited.    Initial    Initial Notice: This is translation
into English of form no. 12B.           License number: 2065-3358-7598-47. Ver
nr: 6.01. Registered to: Byggpianering fastighetsteknik.          

 



--------------------------------------------------------------------------------

    

LEASE AGREEMENT

FOR NON-RESIDENTIAL PREMISES No. 5010004

   Page 4(4)        

 

The undersigned have this day entered into the following Lease Agreement   An X
in a box means that the text following thereafter applies

 

Signs, awnings windows, doors, etc   

Following consultation with the Landlord, the Tenant shall be entitled to
display a customary business sign provided that the Landlord has not reasonably
denied the same and that the Tenant has obtained the requisite permit from the
relevant authority. Upon surrender of the premises, the Tenant shall restore the
façade of the building to an acceptable condition.

In conjunction with more extensive property maintenance, such as the renovation
of facades etc, the Tenant shall, at his own cost and without compensation,
dismantle and reassemble signs, awnings, and antennas.

The Landlord undertakes not to fix vending machines and display cabinets on the
exterior walls of the premises let to the Tenant without the Tenant’s consent,
and grants to the Tenant an option to fix vending machines and display cabinets
on the walls in question.

    

¨   The Landlord

                              is liable for any damage due to negligence or
malicious intent to                    

x  The Tenant

       

x  windows

  

¨   display/shop windows

  

x  entrance doors

              

x  signs

   ¨          

¨   The Tenant shall purchase and maintain glass insurance with respect to all
display/shop windows and entrance doors appurtenant to the premises.

Locks   

¨   The Landlord

  

x  The Tenant

   shall equip the premises with such locks and anti-theft devices as may be
required to ensure the validity of the Tenant’s business insurance.          

Force majeure    The Landlord shall not be compelled to perform his obligations
under this Agreement or pay any damages where, as a consequence of acts of war
or riots, work stoppages, blockades, fires, explosions, or intervention by a
public authority over which the Landlord has no control and which could not have
been foreseen, and the Landlord is prevented entirely from performing his
obligations or may only be able to do so at abnormally high cost.

Security    This Agreement is contingent upon the provision of security in the
form of a    Appendix     

¨   Bank guarantee

  

¨   Personal guarantee

   ¨                            To be provided no later than    _____ Special
provisions    Specification of appendix, see Appendix 1 side 2   

Appendix

 

______

Signature    This Agreement which may not be registered without specific
consent, has been prepared in two identical counterparts of which each party has
received one. All prior agreements between the parties with respect to these
premises shall cease to apply commencing on the date of execution of this
Agreement.      Place/date              Place/date           Danderyd   
2004-07-01         Danderyd             2004-07-01           Landlord          
   Tenant           AB Skutkrossen & Co KB         Flir Systems AB          

/s/ Kristian Wale

   /s/ Carl Wale    /s/ Arne Almerfors           Printed name             
Printed name           Kirstian Wale    Carl Wale    Arne Almerfors     
Agreement with respect to the surrender of the premises    As a consequence of
an agreement entered into this day, the Agreement shall cease to apply
commencing                                         , at which time the Tenant
undertakes to surrender the premises.      Place/date              Place/date   
                                  Landlord              Tenant                 
               Assignment    This Lease Agreement is hereby assigned to
                         commencing                         

     Assignor    Assignee    National ID/company registration no.               
 

The above referenced assignment is hereby approved   

Place/date

 

  

Landlord

 

    

 

Notice

 

Note that in certain cases, in addition to marking a box with an X, an appendix
must be appended to the Agreement in order for the agreement set forth in such
appendix to be binding. This applies, for example, with respect to an index
clause, a property tax clause and the Tenant’s right to a reduction of rent in
conjunction with customary maintenance.

 

In addition, see Instructions prepared by the organizations.

 

Swedish Property Federation form no. 12B, prepared in 1998 in consultation with
the Swedish Federation of Trade and the Swedish Hotels – and Restaurants
Association (SHR). Copying prohibited. Notice: This is a translation into
English of form no. 12B.           License number: 2065-3358-7598-47. Ver nr:
6.01. Registered to: Byggplanering fastighetsteknik.          

 



--------------------------------------------------------------------------------

 

Annexure 1

 

Landlord: AB Skutkrossen & Co KB

 

Tenant: Flir Systems AB

 

Address of the Premises: Rinkebyvägen 19, Danderyd

 

1. Premises

 

Specification of leased premises

Type of premises

--------------------------------------------------------------------------------

   Area mz, Qty Kr/mz; pc


--------------------------------------------------------------------------------

    Rent


--------------------------------------------------------------------------------

New building:

                 

Garage / Warehouse

     1282           

Production

     1361           

Office/lab

     1625           

Kitchen/diner

     780                

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              BRA 5048     (Approx. area to
be corrected when
approved drawings
exist)

Rent based on investment of:

     86,000,000     (Acc. to applicable
budget 18 June,
2004)

Rent premises, annuity

     9.730 %        8,367,800     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

       Total sum inc p-pl*     1,658    8,367,800

Existing building:

                 

Warehouse

     724     900    651,600

Production

     2,098     1,050    2,202,900

Kontor/lab

     3,329     1,240    4,128,370

Motion/LAB

     423     800    338,400

BRA approx.

     6,574     1,114    7,321,270

Parking space

     141     0    0     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

       Tot. sum incl p-pl     1,114    7,321,270     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Sum base rent

   tot 11,622     1,350    15,689,070

Heating/Cold actual.

           80    929,760

Property tax actual.

           17    197,574             

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Tot. rent from 1 Oct. 2005

           1,447    16,816,404

 

* p-pl is parking spaces 100% index on above base rent and VAT on Tot. rent to
be added on to Tot rent.

 

Page 1 of 4



--------------------------------------------------------------------------------

Summary of Annexures:

 

1 Special provisions

 

2 Index provision

 

3 Boundary list

 

4 Summary of landlord’s actions for modernizing existing premises

 

5 Annuity table

 

6 Drawings of leased premises

 

7 Site plan with p-p1

 

8 Summary areas

 

2. Taking possession

 

The term of lease and rent is calculated according to this contract for existing
premises from 1 Oct. 2005. For newly built premises rent is calculated from the
date when the premises are ready to move in to.

 

3. Construction of new building and renovation of premises, etc

 

The Landlord will provide for and pay for renovation/modernization of existing
premises according to Annexure 4 and according to the agreed time plan.

 

For new buildings:

 

During the project, the Landlord and the Tenant shall together jointly prepare
budget and monitor accrued costs. Quality level to be based on short work
description 24 June 2004

 

The Landlord and the Tenant shall jointly take part in the design work for the
rebuilding and both parties shall aim for lowest possible costs at acceptable
standard. See Annexure 4

 

4. Renegotiation of rent at term extension

 

During extension negotiations, the new rent shall be adjusted to conditions on
the market for comparable premises. In case this market based rent is lower than
the rent payable in 2012 for the part of the contract belonging to the new
building (that was constructed in 2005), remaining annuities shall be paid as
rent for the new premises from the first rental period, see Annexure 5.

 

5. The condition and restoring of the premises

 

At the end of the lease, the Tenant is responsible for restoring the premises to
an acceptable general condition. Specially designed layouts performed by the
Tenant during the term shall be restored to their original condition, should the
Landlord so request. Thus, the Tenant is obligated on his own account, provided
the Landlord so request, to remove installed interior fittings and installations
as well as perform all repair works resulting there from. The Tenant shall
further pay for repairs that cannot be attributed to normal wear and tear, such
as removal of foundations for machinery, anchoring bolts, pipes, etc. In case
the Tenant omits to complete his obligations, the Landlord shall be compensated
for the cost to restore the premises to an acceptable condition.

 

The above described obligation to restore does not apply to such interior
fittings that the Landlord in writing have consented to exclude.

 

At removal from the premises, the Tenant shall at his own cost leave the premise
well cleaned and return all gate and door keys and similar, also if those have
been provided for by the Tenant.

 

6. Heating/cold

 

The Tenant shall pay the cost for heating according to Stockholm’s
Fastighetsägareförening’s (Association of Stockholm property owners) fuel
provision BL/82 for premises. Currently heating/cold is invoiced annually at
80:- SEK/sq.m. excl. applicable VAT. The Landlord is permitted to adjust the
debiting for heat/cold quarterly when energy prices changes.

 

The Landlord will provide cold to the premises but can not give any guarantees
regarding reliability. The amount of cold that can possibly be provided depends
on the humidity in the premises (this is because condensation is not allowed to
arise on cold baffles).

 

Page 2 of 4



--------------------------------------------------------------------------------

The Tenant must provide his own back-up solution for refrigeration of sensitive
equipment such as servers, etc. In this case the Tenant is responsible to pay
the costs for installation as well as operation.

 

7. Ventilation uptimes

 

The Landlord provides operation of the ventilation plant during daytime from 5
a.m. to 7 p.m. (0500 - 1900). In case extended uptimes are agreed, the heating
cost shall be adjusted accordingly.

 

8. Costs for water supply and sewage system

 

Cost for water supply and sewage system is included in the rent according to
point 1. (Possible cooling water is not included). The Tenant is responsible for
the increase of the costs, which may arise through changed rates compared to
July 2005 based on actual consumption.

 

9. Electricity subscription

 

The property has a common electricity subscription. The consumption by the
Tenant is measured through sub-meters and is invoiced monthly according to
actual consumption.

 

10. Property taxes

 

The Tenant shall as an add-on to the rent, and at the same time as the payment
of the rent, pay the at each time applicable part of the property taxes
attributed to the premises rented as well as any other duty or levy that
parliament, city council or authority have decided or might decide. The add-on
to the rent shall be changed without any foregoing notice of termination if the
tax rate is changed or if the rateable value of the property is changed.

 

11. Investments, operation and maintenance

 

Interface between Landlord and Tenant regarding investments, operation and
maintenance as well as change to new is provided in the Boundary list, Annexure
3.

 

The Tenant shall take good care of and maintain the premises. Should the
premises deteriorate in addition to normal wear and tear through neglect by the
Tenant, the Landlord has the right to be compensated.

 

Vinyl shall be cared for by soft wax method and not with polish.

 

12. Subleasing

 

The Tenant is permitted to sublease part of the premises to another sub-tenant
acceptable to the Landlord. Such acceptance shall be obtained prior to the
sub-tenant moving in.

 

13. VAT

 

In case the Tenant after acceptance from the Landlord or in applicable cases
after consent by the rent tribunal (hyresnämnden) transfers the right of tenancy
to somebody who does not run a business liable to pay VAT, then the Tenant shall
reimburse the Landlord for such amount as the Landlord is forced to repay as a
consequence of the return provisions in the VAT act.

 

The same applies if the Tenant sub-leases all or part of the premises in such a
way that liability for repayment falls on the Landlord. Desire to make such a
change shall be notified in writing to the Landlord at least 3 months in
advance.

 

14. Cleaning

 

The Tenant is responsible for cleaning of rented premises.

 

Page 3 of 4



--------------------------------------------------------------------------------

15. Changes during term

 

The Tenant is allowed to make changes of the premises at his own cost. The
Tenant shall inform the Landlord in advance and provide drawings for approval.
In case approvals from authorities are required the Landlord shall arrange, at
the cost of the Tenant, that drawings are submitted to the authorities for
approval before the work is performed. Once the work is finished, basis for
relation drawings shall be submitted to the Landlord.

 

16. Reduction of rent during normal maintenance

 

The Tenant has no right of reduction of the rent due to impediment or detriment
of the right of use and enjoyment as a consequence of the Landlord performing
normal maintenance of the rented premises or other parts of the property.
However, it falls on the Landlord to inform the Tenant well in advance about the
type and scope of the work and when and during which time the work will be
performed.

 

17. Parking spaces

 

The Tenant’s parking spaces can be seen in Annexure 6 for parking spaces in
garage and Annexure 7 for parking spaces on ground within the framework of this
contract. The Tenant shall mark the spaces with his company’s name.

 

18. Signs

 

The lease conveys only after separate agreement the right of use of the front
wall or other surface area for neon signs or other displaying. Sign proposals
shall be approved by the Landlord before application for building permit is
submitted. Operation and maintenance and any change of neon signs or other
displays shall be on the account of the Tenant.

 

19. Disputes

 

Disputes arising from this agreement shall be settled by the rent tribunal,
court or executive authority.

 

This agreement, which may not without special consent be mortgaged, has been
drawn up in two identical exchanged copies.

 

Danderyd 1 July, 2004

     

Danderyd 1 July, 2004

Skutkrossen & Co KB       Flir Systems AB

signed

     

signed

Carl Wale

       

 

Kristian Wale

     

Arne Almerfors

signed

        

Kristian Wale

       

 

Page 4 of 4



--------------------------------------------------------------------------------

LOGO [g72496img001.jpg]   INDEX CLAUSE   Page 1(2)   for non-residential
premises   Appendix no: 2

 

Concerning   

Lease Agreement no.

5010004

   Property designation
Skruven 1      Landlord    AB Skutkrossen & Co KB           Tenant    Flir
Systems AB           Clause    Of the rent of SEK see App. 1 stipulated in the
Lease Agreement 100% or SEK ____________ shall constitute the base rent. During
the period of the Lease Agreement, a surcharge to the rent, constituting a
certain percentage of the base rent, shall be payable with regard to changes in
the consumer price index (using the total index for 1980 as a base) according to
the following:     

•      For lease agreements commencing during the period 1/1 - 30/6 the base
rent is deemed to be adjusted to the index level for that of the previous
October.

 

•      For lease agreements commencing during the period 1/7 - 31/12 the base
rent is deemed to be adjusted to the index level for October of that year.

 

•      The index level for the October that the base rent is deemed to be
adjusted to, as shown above, becomes the base figure unless otherwise agreed by
designating a year as per the following. Alternative agreed base figure: the
index level for October                     .

     Should the index level any following October have risen in relation to the
base figure, the surcharge shall be calculated on the percentage by which the
index has changed in relation to the base figure. Future surcharges due will be
based on the changes in the index, the rental change to be calculated on the
percentage change between the base figure and the index level for the October in
question.      The rent payable shall nevertheless never be adjusted below that
stipulated in the Lease Agreement. A change in the rent is always effective from
1st January following an adjustment occasioned by a recomputation due to a
change in the Index the previous October.      The instructions in page 2 are
applicable to the agreement. Signature    Place/date         Place/date     
Danderyd                     2004-07-01         Danderyd                    
2004-07-01     

Landlord

 

AB Skutkrossen & Co KB

       

Tenant

 

Flir Systems AB

     /s/ Kristian Wale                    /s/ Carl Wale        

Printed name

 

/s/ Arne Almerfors

              

Tenant

 

    

Printed name

 

Kristian Wale                        Carl Wale

 

        Printed name      The Landlord’s notes regarding the base figure:     
    

 

Swedish Property Federation.

 

Form no. 6E, prepared in 1999 in consultation with the Swedish Federation of
Trade and the Swedish Hotels- and Restaurants Association (SHR). The examples in
the instructions were revised in May 2002. Copying prohibited. Notice: This is a
translation into English of form no. 6E.

 

License number:             . Ver nr:             . Registered to:

 



--------------------------------------------------------------------------------

Page 2(2)

 

Instructions in respect of Index Clause for non-residential premises

 

Base Rent

 

Whether all or a part of the rent stipulated in the Lease Agreement shall
consist of base rent, is a matter for negotiation and can depend on the terms of
the Lease Agreement (for example the quantum of the rent expressed as SEK/sq
m/per annum and also for what other obligations the Tenant is responsible).

 

Base Figure

 

The index level for the October that the base rent is deemed to be aligned to
becomes the base figure, unless otherwise agreed by designating a year (as per
conditions stated in page 1).

 

Comparison of index levels shall be done as soon as the annual October index is
published. During recent years the October index has been published by the
middle of November.

 

Calculation of the surcharge

 

1) Calculate the difference between the relevant October index and the base
figure.

 

2) If the difference is positive, divide the difference by the base figure.

 

3) The surcharge is calculated by multiplying the base rent by the factor thus
determined.

 

Example

 

Calculation of the surcharge for 2002

 

Presume that the base rent is SEK 100 000 pa (per annum) and is aligned to the
consumer price index for October 1999, which is 259,7 (base figure). The October
index for 2001 is 269,1.

 

  1. Calculate the difference between the index figure 269,1 and 259,7. The
difference is positive and amounts to 9,4.

 

  2. Divide 9,4 by 259,7 and multiply the quotient (without rounding off) by the
base rent SEK 100 000. The result is SEK 3 619:56, which according to the clause
becomes the surcharge for 2002.

 

Alternative A: Assume that the consumer price index for October 2001 had been
lower than the year before for example 262,0 (the index for October 2000 was
262,6).

 

The Difference between the assumed index level 262,0 and the base figure 259,7
would still be positive and amount to 2,3. The quotient between 2,3 and the base
figure 259,7, multiplied by the base rent would have amounted to a surcharge of
SEK 885:63. The total rent would however have been lower than for 2001.

 

Alternative B: Assume that the consumer price index for October 2001 had instead
been lower than the base figure 259,7 for example 259,5.

 

The difference between 259,5 and the base figure 259,7 would then have been
negative. No surcharge would apply. The rent stated in the Lease Agreement would
apply.

 